JOURNAL ENTRY AND OPINION
{¶ 1} On September 18, 2002, Aquil Zayid filed a second application for reopening pursuant to App.R. 26(B). He is again attempting to reopen the appellate judgment that was rendered by this court in Statev. Clifford Patrick, AKA Aquil Zayid, (Aug. 17, 2000), Cuyahoga App. No. 77644. In that opinion, we affirmed Mr. Zayid's plea to one count of kidnapping and one count of attempted rape. The record indicates that Mr. Zayid filed his first application to reopen pursuant to App.R. 26(B) on June 29, 2001. This court denied that application on August 27, 2001. For the following reasons, we sua sponte deny Mr. Zayid's second application to reopen.
 {¶ 2} Mr. Zayid's second application to reopen is not well taken because there is no right to file successive applications for reopening pursuant to App.R. 26(B). State v. Richardson (1996), 74 Ohio St. 3d 235,658 N.E.2d 273; State v. Cheren (1995), 73 Ohio St. 3d 137, 652 N.E.2d 707;State v. Peeples (1995), 73 Ohio St. 3d 149, 652 N.E.2d 717; State v.Towns (Nov. 3, 1997), Cuyahoga App. No. 71244, reopening disallowed, (Apr. 22, 2002), Motion No. 37343; State v. Sherrills (Sept. 18, 1997), Cuyahoga App. No. 56777, reopening disallowed, (Mar. 6, 2001), Motion No. 24318; and State v. Stewart (Nov. 19, 1998), Cuyahoga App. No. 73255, reopening disallowed, (Nov. 2, 2001), Motion No. 32159. "Neither Murnahan nor App.R. 26(B) was intended as an open invitation for persons sentenced to long periods of incarceration to concoct new theories of ineffective assistance of appellate counsel in order to have a new round of appeals." State v. Reddick (1995), 72 Ohio St. 3d 88, 647 N.E.2d 784
 {¶ 3} Furthermore, the doctrine of Res Judicata prohibits this court from considering Mr. Zayid's second application for reopening because his new claims of ineffective assistance of appellate counsel could have been raised in his initial application to reopen. Stewart;Fuller; State v. Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, second reopening disallowed (Nov. 30, 1998), Motion No. 79992; and State v.Brantley (June 29, 1992), Cuyahoga App. No. 62412, second reopening disallowed (May 22, 1996), Motion No. 72855.
 {¶ 4} Accordingly, Mr. Zayid's second application for reopening is denied.
JAMES D. SWEENEY, J. and DIANE KARPINSKI, J. CONCUR.
KEY SUMMARY WORDS
Murnahan — Second Application — Res Judicata